DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 19 As a representative example), we recognize that the limitations “receiving input data for inputs of a perceptron in the artificial neural network, determining an average of the input data for each of the inputs of the perceptron, determining a standard deviation of the average for each of the inputs of the perceptron, determining an average of the standard deviations for the perceptron, setting a learning rate for the perceptron equal to the average of the standard deviations, and training the artificial neural network using the learning rate for the perceptron,” are abstract ideas as they utilize mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “processor and memory,” but said limitations are merely general purpose computer and memory where the abstract idea is being implemented. Furthermore, the claims do not improve the functioning of any computer. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “processor and memory,” but said limitations are merely general-purpose computer and memory that is well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea. 
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
         In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to training an artificial neural network, an abstract idea. 
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, even if the claims had been directed to specific abstract ideas for training an artificial neural network, would not have automatically made the claims eligible under 35 USC 101. 
          Additionally, novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of neural networking, without the abstract being integrated into a practical application and without significantly more, is insufficient to transform them into patent-eligible applications of the abstract ideas (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
         Let us now proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. In Step 2A, Prong two, the claims additionally recite “processor and memory,” but said limitations are merely general-purpose computer and memory where the abstract idea is being implemented and data are stored. Additionally, the claims in the instant application with the recited processor and memory, the focus of the claims is not on such an improvement in processor and memory as tools (as in Enfish), or focused on a specific asserted improvement in training an artificial neural network in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use the processor and memory as tools. In other words, the Applicant is basically claiming the algorithm itself. Additionally, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer and memory for gathering, storing and processing data.   
          Furthermore, contrary to the Applicant’s assertions, the claims do not improve the training rate and the accuracy of the artificial neural network due to lack of sufficient details. Looking at both the original disclosure and the claims, other than determining a training rate from the average and the standard deviation and using it in the training of the artificial neural network generally, there is no further discussion or claimed that needs to show the detail how the derived training rate is indeed the best (or optimal training rate) with improved accuracy of the artificial neural network. As an example, there is no discussion of loss function that would show how well the neural network performs using the derived training rate. Note that in order to be eligible under the "improvement" criteria, both the original disclosure and the claims must show sufficient details that the derived training rate is the optimal training rate and how it leads to improved accuracy in the neural network training (see Intellectual Ventures vs Symantec, 838 F.3d 1307, 120 USPQ2d 1353, (CAFC 2016), TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017)). In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “processor and memory,” but said limitations are merely general-purpose computer and memory that is well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea. 
          In Summary, the claims in the instant application are directed to training an artificial neural network using a general-purpose computer without the abstract idea being integrated into a practical application and without the additional elements amounting to significantly more than the abstract idea. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea (see McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence.” As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865